UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6311


ANTHONY L. MANN,

                Petitioner – Appellant,

          v.

WARDEN CECELIA REYNOLDS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Richard M. Gergel, District Judge.
(0:15-cv-00163-RMG)


Submitted:   November 29, 2016            Decided:   February 28, 2017


Before TRAXLER and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, BLUME, NORRIS & FRANKLIN-BEST, LLC,
Columbia, South Carolina, for Appellant.     Donald John Zelenka,
Senior Assistant Attorney General, Caroline M. Scrantom, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony L. Mann seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.   The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.   Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.    Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Mann has not made the requisite showing.   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are




                                2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3